Title: Thomas Jefferson to John Monroe, 11 December 1809
From: Jefferson, Thomas
To: Monroe, John


          
            Sir
             
                     Monticello 
                     Dec. 11. 09.
          
           
		  
                  Your letter of Aug. 1. did not get to my hands till the 7th of Sep. two long absences from home have prevented my sooner answering it. I took nevertheless an early opportunity of placing your name under the eye of the President in the event of a new appointment of Governor of Indiana taking place. I should suppose however from what I have lately seen in the papers that that is not likely soon to take place. events seem very possible which in truth will
			 not render those frontier stations very desirable. our
			 misunderstandings with England seem now to have reached their ne plus ultra, and it is difficult to say what will be the next move. if not war, it may be the immediate Generator of war. possibly however a change in the
			 British ministry may take place which may remove the immediate pressure on our commerce.
			 should
				a Grenville administration take place, & still pursue 
                  the principle of claiming the seas by conquest, & exacting tribute from all who navigate it, there will be little hope of a continuance of peace. I salute you with esteem & respect.
          
            Th:
            Jefferson
        